DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                
Claims 1-34 are present for examination.                             

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/17/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.                              

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.                             

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 15/826,701. Although the claims at issue are not identical, they are not patentably distinct from each other because they are all claiming a method of driving a touch panel comprising nearly identical steps.  It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to use the claimed features of the reference application to arrive at the instant claim, yielding predictable results and no more than one having ordinary skill in the art would expect from such an arrangement, as shown below.                                
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.                      
Instant Application 17/674,817
Reference Application 15/826,701
1.   A method of driving a touch panel, the touch panel comprising a plurality of touch sensing electrodes and a plurality of display pixels, each of the plurality of display pixels comprising a light emission element and a driving transistor, each of the touch sensing electrodes coupled to the light emission element of at least one of the plurality of display pixels …, the method comprising:                 
       transmitting a first driving signal to at least one of the touch sensing electrodes…, wherein the touch sensing electrode is coupled to a first power receiving terminal of the corresponding display pixel, …; 
       transmitting a first power supply voltage to the first power receiving terminal during a display period, …; and
       controlling the light emission element of the corresponding display pixel to keep turned on when the first driving signal is transmitted.         

 
1.  A method of driving a touch panel, the touch panel comprising a plurality of touch sensing electrodes and a plurality of display pixels, each of the plurality of display pixels comprising a light emission element and a driving transistor, each of the touch sensing electrodes coupled to the light emission element of at least one of the plurality of display pixels …, the method comprising:             
       transmitting a first touch driving signal to at least one of the touch sensing electrodes …, wherein the touch sensing electrode is coupled to a first power receiving terminal of the corresponding display pixel;                      
       transmitting a first power supply voltage to the first power receiving terminal during a display period; and 
      controlling the light emission element of the at least one display pixel coupled to the touch sensing electrode receiving the first touch driving signal to keep turned on when the first touch driving signal is transmitted.                   


Claims 12-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-28 of copending Application No. 15/826,701. Although the claims at issue are not identical, they are not patentably distinct from each other because they are all claiming a touch display system comprising nearly identical configurations.  It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to use the claimed features of the reference application to arrive at the instant claim, yielding predictable results and no more than one having ordinary skill in the art would expect from such an arrangement, as shown below.                                
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.                                    
Instant Application 17/674,817
Reference Application 15/826,701
12.   A touch display system, comprising:
        a touch panel, comprising:  
           a plurality of display pixels, each comprising a light emission element and a driving transistor; and
           a touch sensing electrode layer, comprising a plurality of touch sensing electrodes, each of the touch sensing electrodes is coupled to the light emission element of at least one of the plurality of display pixels …; and 
       a controller, coupled to the touch sensing electrode layer and a first power receiving terminal of the plurality of display pixels, configured to:               
           transmit a first driving signal to at least one of the touch sensing electrodes …, wherein the touch sensing electrode is coupled to the first power receiving terminal of the corresponding display pixel, …; and
     …; 
     wherein the light emission element of the corresponding display pixel is controlled to keep turned on when the first driving signal is transmitted.                                
14.  A touch display system, comprising: 
 a touch panel, comprising:  
           a plurality of display pixels, each comprising a light emission element and a driving transistor; and
           a touch sensing electrode layer, comprising a plurality of touch sensing electrodes, each of which coupled to the light emission element of at least one of the plurality of display pixels; and 
       a controller, coupled to the touch sensing electrode layer and a first power receiving terminal of the plurality of display pixels, for transmitting a first touch driving signal to at least one of the touch sensing electrodes …, wherein the touch sensing electrode is coupled to the first power receiving terminal of the corresponding display pixel;           
         wherein the light emission element of the at least one display pixel … to keep turned on when the first touch driving signal is transmitted.         
 


Claims 24-31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-28 of copending Application No. 15/826,701. Although the claims at issue are not identical, they are not patentably distinct from each other because they are all claiming a touch display system or a controller for driving a touch panel of a touch display system comprising nearly identical configurations.  It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to use the claimed features of the reference application to arrive at the instant claim, yielding predictable results and no more than one having ordinary skill in the art would expect from such an arrangement, as shown below.                                
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.                                    
Instant Application 17/674,817
Reference Application 15/826,701
24.   A controller for driving a touch panel, the touch panel comprising a plurality of touch sensing electrodes and                  
           a plurality of display pixels, each comprising a light emission element and a driving transistor; and
    ……
       the controller being coupled to the touch panel to:                 
           transmit a first driving signal to at least one of the touch sensing electrodes during a touch sensing period, wherein the touch sensing electrode is coupled to the first power receiving terminal of the corresponding display pixel, …; 
      transmit a first power supply voltage to the first power receiving terminal during a display period, 
     wherein the light emission element of the corresponding display pixel is turned on according to a display driving signal during the display period; and
       control the light emission element of the corresponding display pixel to keep turned on when the first driving signal is transmitted.             
14.  A touch display system, comprising: 
 a touch panel, comprising:  
           a plurality of display pixels, each comprising a light emission element and a driving transistor; and
           a touch sensing electrode layer, comprising a plurality of touch sensing electrodes, each of which coupled to the light emission element of at least one of the plurality of display pixels; and 
       a controller, coupled to the touch sensing electrode layer and a first power receiving terminal of the plurality of display pixels, for transmitting a first touch driving signal to at least one of the touch sensing electrodes …, wherein the touch sensing electrode is coupled to the first power receiving terminal of the corresponding display pixel;           
         wherein the light emission element of the at least one display pixel … to keep turned on when the first touch driving signal is transmitted.         
 


Claims 32-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 29 of copending Application No. 15/826,701. Although the claims at issue are not identical, they are not patentably distinct from each other because they are all claiming a method of driving a touch panel with nearly identical steps.  It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to use the claimed features of the reference application to arrive at the instant claim, yielding predictable results and no more than one having ordinary skill in the art would expect from such an arrangement, as shown below.                                
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.                                    
Instant Application 17/674,817
Reference Application 15/826,701
32.   A method of driving a touch panel, the touch panel comprising a plurality of touch sensing electrodes and a plurality of display pixels, each of the plurality of display pixels comprising a light emission element and a driving transistor and having a first power receiving terminal and a second power receiving terminal, each of the touch sensing electrodes coupled to the light emission element of at least one of the plurality of display pixels …,   
       the method comprising:            
       transmitting a first driving signal to at least one of the touch sensing electrodes during a touch sensing period, wherein the touch sensing electrode is coupled to the first power receiving terminal of the corresponding display pixel, …; 
       transmitting a first power supply voltage to the first power receiving terminal during a display period; and 
        transmitting a second driving signal to the second power receiving terminal of the corresponding display pixel when the first driving signal is transmitted, wherein the second driving signal is generated through a power switch and is switched between a second power supply voltage and a third power supply voltage. 
29.  A method of driving a touch panel, the touch panel comprising a plurality of touch 
 sensing electrodes and a plurality of display pixels, each of the plurality of display pixels comprising a light emission element and a driving transistor and having a first power receiving terminal and a second power receiving terminal, each of the touch sensing electrodes coupled to the light emission element of at least one of the plurality of display pixels …,   
       the method comprising:            
       transmitting a first driving signal to at least one of the touch sensing electrodes … during a touch sensing period, wherein the touch sensing electrode is coupled to the first power receiving terminal of the corresponding display pixel, …; 
       transmitting a first power supply voltage to the first power receiving terminal during a display period; and 
        transmitting a second driving signal to the second power receiving terminal of the at least one display pixel … when the first driving signal is transmitted, wherein the second driving signal is switched between a second power supply voltage and a third power supply voltage.           


Claim 34 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 30 of copending Application No. 15/826,701. Although the claims at issue are not identical, they are not patentably distinct from each other because they are all claiming a touch display system comprising nearly identical configurations.  It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to use the claimed features of the reference application to arrive at the instant claim, yielding predictable results and no more than one having ordinary skill in the art would expect from such an arrangement, as shown below.                                
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.                                    
Instant Application 17/674,817
Reference Application 15/826,701
34.   A touch display system, comprising:
        a touch panel, comprising:  
           a plurality of display pixels, each comprising a light emission element and a driving transistor and having a first power receiving terminal and a second power receiving terminal; and 
           a touch sensing electrode layer, comprising a plurality of touch sensing electrodes, each of the touch sensing electrodes is coupled to the light emission element of at least one of the plurality of display pixels …; 
       a controller, coupled to the touch sensing electrode layer and the first power receiving terminal of the plurality of display pixels, and configured to transmit a first driving signal to at least one of the touch sensing electrodes during a touch sensing period, wherein the touch sensing electrode is coupled to the first power receiving terminal of the corresponding display pixel, …; 
      a power controller, coupled to the controller, configured to generate a second power supply voltage and a third power supply voltage according to a control signal from the controller; and 
      a power switch, coupled to the power controller, configured to generate a second driving signal and transmit the second driving signal to the second power receiving terminal of the corresponding display pixel when the first driving signal is transmitted, wherein the second driving signal is switched between the second power supply voltage and the third power supply voltage.                         
30.  A touch display system, comprising: 
 a touch panel, comprising:  
           a plurality of display pixels, each comprising a light emission element and a driving transistor and having a first power receiving terminal and a second power receiving terminal; and 
           a touch sensing electrode layer, comprising a plurality of touch sensing electrodes, each of which coupled to the light emission element of at least one of the plurality of display pixels;              
       a controller, coupled to the touch sensing electrode layer and the first power receiving terminal of the plurality of display pixels, for transmitting a first driving signal to at least one of the touch sensing electrodes … during a touch sensing period, wherein the touch sensing electrode is coupled to the first power receiving terminal of the at least one display pixel; 
      a power controller, coupled to the controller, for generating a second power supply voltage and a third power supply voltage according to a control signal from the controller; and 
      a power switch, coupled to the power controller, for generating a second driving signal by outputting the second power supply voltage and the third power supply voltage alternately, and transmitting the second driving signal to the second power receiving terminal of the at least one display pixel coupled to the touch sensing electrode receiving the first driving signal when the first driving signal is transmitted.                  



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.               
Kurokawa (US 2017/0337884):    
teaches that a display device including a controller which having a function of controlling power supply to its register, its frame memory, and its image processing portion.                
Tan et al (US 2015/0301674):             
teach that a display panel with AMOLED pixel unit, including a threshold compensation module to compensate a threshold voltage of its driving module.                  
Any inquiry concerning this communication from the examiner should be directed to FRED TZENG whose telephone number is 571-272-7565.  The examiner can normally be reached on weekdays from 2:0 pm to 10:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-7565 for After Final communications.          
Informal regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).                           
	If you would like assistance from a USPTO Customer Service Representative or 
access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000 (IN USA).                                    
						/FRED TZENG/                                                                                    Primary Examiner, Art Unit 2625                                                                                                                    

FFT
September 10, 2022